Case 18-20208        Doc 39     Filed 04/16/19     Entered 04/16/19 14:15:55          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 20208
         Ruzell Thompson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 07/19/2018.

         2) The plan was confirmed on 09/10/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 11/02/2018.

         5) The case was Dismissed on 11/19/2018.

         6) Number of months from filing to last payment: 2.

         7) Number of months case was pending: 9.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-20208             Doc 39            Filed 04/16/19    Entered 04/16/19 14:15:55             Desc          Page 2
                                                             of 4



 Receipts:

           Total paid by or on behalf of the debtor                       $1,195.00
           Less amount refunded to debtor                                   $820.00

 NET RECEIPTS:                                                                                               $375.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $0.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                 $16.88
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                               $16.88

 Attorney fees paid and disclosed by debtor:                            $400.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim         Claim       Principal        Int.
 Name                                           Class   Scheduled      Asserted      Allowed        Paid           Paid
 Actioncard                                 Unsecured           0.00           NA           NA            0.00         0.00
 Bank of Missouri DBA Fortiva               Unsecured      2,316.00       2,191.80     2,191.80           0.00         0.00
 Becket & Lee                               Unsecured         680.00        680.44       680.44           0.00         0.00
 Cap1/carsn                                 Unsecured           0.00           NA           NA            0.00         0.00
 Capital One Auto Finance                   Secured       22,613.00     23,110.92     23,110.92           0.00         0.00
 Capital One Auto Finance                   Secured             0.00        514.94       514.94        351.78          6.34
 Cbna                                       Unsecured           0.00           NA           NA            0.00         0.00
 CHASE CARD                                 Unsecured           0.00           NA           NA            0.00         0.00
 CHASE CARD                                 Unsecured           0.00           NA           NA            0.00         0.00
 City of Chicago Department of Administra   Unsecured           0.00      3,344.91     3,344.91           0.00         0.00
 Credit First N A                           Unsecured           0.00           NA           NA            0.00         0.00
 Creditonebnk                               Unsecured           0.00           NA           NA            0.00         0.00
 DELL FINANCIAL SERVICES INC                Unsecured      1,061.51            NA           NA            0.00         0.00
 Medical Payment Data                       Unsecured           0.00           NA           NA            0.00         0.00
 ONEMAIN                                    Unsecured           0.00           NA           NA            0.00         0.00
 Portfolio Recovery Associates              Unsecured      2,412.00       2,412.05     2,412.05           0.00         0.00
 Portfolio Recovery Associates              Unsecured      1,777.00       1,777.66     1,777.66           0.00         0.00
 Portfolio Recovery Associates              Unsecured           0.00        746.69       746.69           0.00         0.00
 Portfolio Recovery Associates              Unsecured           0.00        552.10       552.10           0.00         0.00
 Quantum3 Group                             Unsecured           0.00        522.72       522.72           0.00         0.00
 Quantum3 Group                             Unsecured      1,879.00       1,375.04     1,375.04           0.00         0.00
 Resurgent Capital Services                 Unsecured      1,416.00       1,592.91     1,592.91           0.00         0.00
 SEARS/CBNA                                 Unsecured           0.00           NA           NA            0.00         0.00
 SEARS/CBNA                                 Unsecured           0.00           NA           NA            0.00         0.00
 SPRINGLEAF FINANCIAL S                     Unsecured           0.00           NA           NA            0.00         0.00
 Target Nb                                  Unsecured           0.00           NA           NA            0.00         0.00
 Wells Fargo Bank                           Secured      114,521.00    115,656.03    115,656.03           0.00         0.00
 Wells Fargo Bank                           Secured        2,753.18       2,753.18     2,753.18           0.00         0.00
 Wells Fargo Bank                           Unsecured     15,788.00     15,788.70     15,788.70           0.00         0.00
 Wells Fargo Bank                           Unsecured      1,835.00       1,835.44     1,835.44           0.00         0.00
 Wells Fargo Bank                           Unsecured      1,321.00       1,321.49     1,321.49           0.00         0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-20208     Doc 39    Filed 04/16/19    Entered 04/16/19 14:15:55                Desc       Page 3
                                             of 4



 Scheduled Creditors:
 Creditor                                 Claim         Claim        Claim         Principal       Int.
 Name                          Class    Scheduled      Asserted     Allowed          Paid          Paid
 WELLS FARGO BANK AUTO      Unsecured           0.00           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                         Claim          Principal                 Interest
                                                       Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                           $115,656.03              $0.00                   $0.00
       Mortgage Arrearage                           $2,753.18              $0.00                   $0.00
       Debt Secured by Vehicle                     $23,625.86            $351.78                   $6.34
       All Other Secured                                $0.00              $0.00                   $0.00
 TOTAL SECURED:                                   $142,035.07            $351.78                   $6.34

 Priority Unsecured Payments:
        Domestic Support Arrearage                       $0.00                 $0.00               $0.00
        Domestic Support Ongoing                         $0.00                 $0.00               $0.00
        All Other Priority                               $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                         $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                       $34,141.95                  $0.00               $0.00


 Disbursements:

        Expenses of Administration                           $16.88
        Disbursements to Creditors                          $358.12

 TOTAL DISBURSEMENTS :                                                                       $375.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-20208        Doc 39      Filed 04/16/19     Entered 04/16/19 14:15:55            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
